DETAILED ACTION
This is in response to Applicant’s reply dated 12/15/21.  Claims 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The interpretation is maintained of claim limitations reciting “means for allocating … means for determining …” in claim 17 of this application under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Objections
As per Applicant’s amendment, the rejection of claims 2, 4, 10, 12, 18, 20, and 26 is withdrawn.

Claim Rejections - 35 USC § 112
As per Applicant’s amendment, the rejection of claims 2, 4, 10, 12, 18, 20, and 26 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable by Murray (US 2016/0249233) in view of Ansari (US 2007/0293214; included in IDS) and further in view of Liu (WO 2015/047917, included in IDS) and also in view Ren, “Research on Adaptive Physical Frame Transmission in Time Division Duplex-Based Satellite Communication System”, Communication Theory and Signal Processing Professional Committee of China Institute of Communications 2010 Annual Conference on Communication Theory and Signal Processing, p. 106-111, Aug. 20, 2010 (included in IDS). 

Regarding Claim 1 (Currently Amended),
A method of determining a forward link time duration and a guard time duration in a half-duplex frame in a satellite communication system [Murray: Fig. 3; 0014; some train operating companies (TOCs) have solved the coverage problem by using satellite broadband services (as shown in FIG. 3); 0002; the backhaul usually being provided either by an aggregation of available 3G connections from the existing cellular operators, or by satellite], the method comprising: 

allocating a forward link time segment in a special subframe of the half-duplex frame associated with a forward link, … allocating a guard time segment in the special subframe [Murray: forward link == downlink; 0051; the configuration for TDD may be determined as a combination (e.g., based on both) of a special subframe configuration and a subframe configuration; the preferred configuration may be the one that maximizes the downlink resources for a specific Guard Period (GP); 0045; the Time Division Duplex (TDD) variant of LTE, TD-LTE, has the advantage that the resource split between the uplink and downlink can be easily changed]; 
Note:
TDD is a method for emulating full-duplex communication over a half-duplex communication link. 

determining the forward link time duration in the half-duplex frame based on the forward link time segment in the special subframe; and determining the guard time duration in the half-duplex frame based on the guard time segment in the special subframe [Murray: 0052; a special subframe is typically formed of some uplink slots, some downlink slots and a guard period; the special subframe configuration specifies the relative ratios between the normal subframe structure and the special subframe structure; there are 10 valid special subframe configurations which are specified by 3GPP; 0053; the subframe configuration defines the split between uplink and downlink resources; some subframe configuration (e.g., 0, 1, 2 and 6) allows for a 5 ms frame periodicity, and consequently defines two special subframes per frame; a configuration that allows a 10 ms periodicity (e.g., subframe configurations 3, 4 or 5) may be preferred--in turn, this defines one special subframe per frame; 0047; the number of configurations for TDD is higher because of: (i) the possible uplink/downlink resource splits; and (ii) the number of possible configurations for the special subframe],
	
Murray teaches that TOC provide satellite broadband services, as visually shown as a link or backhaul in Fig. 3 [Murray: 0014], where capacity from a satellite is aggregated in a train mounted gateway [Murray: 0055; 0002].  

However, Murray does not explicitly teach that the forward link correspond[s] to a forward feeder link from a ground station to a satellite or to a forward service link from a satellite to a user terminal (UT).

POSITA would have considered Ansari’s methods and systems for allocating resources to user terminals and earth stations in a manner conducive to the power and bandwidth characteristics of satellite channels and would have incorporated them in Murray’s capacity aggregation from a satellite in a train mounted gateway. 

Ansari teaches:
the forward link corresponding to a forward feeder link from a ground station to a satellite or to a forward service link from a satellite to a user terminal (UT) [Ansari: 0074; the appropriate guard times 210, 215 may be determined by the resource scheduler in the satellite/earth station in response to determining the propagation delay for a terminal, and may be transmitted to the terminal by the satellite/earth station; 0052; the first user terminal 20a is located within a cell 30 within a geographic footprint of a satellite 25, which may be a low-earth orbiting satellite (LEO), a medium-earth orbiting satellite (MEO), and/or a geostationary satellite; the satellite 25, which includes an antenna 27 and an electronics system 29, communicates with at least one earth station 40, which includes an antenna 42 and an electronics system 44, via a feeder link 12; the first user terminal 20a communicates with the satellite 25 via a satellite communications link 14a].

However, Murray-Ansari does not teach an additional guard time segment outside of the special subframe.

POSITA would have incorporated Liu’s extended special subframe in Murray’s combination of a special subframe configuration and a subframe configuration.

Liu teaches:
wherein the guard time duration includes the guard time segment and an additional guard time segment outside of the special subframe, and wherein the guard time segment and the additional guard time segment are contiguous [Liu: guard time segment == guard period; additional guard time segment == UpPTS portion and adjacent uplink subframe; Figs. 16A & 16B; 0097; the modified special subframe 1640 includes a downlink pilot time slot (DwPTS) portion 1642 and a guard period (GP) portion 1644; an uplink pilot time slot (UpPTS) portion 1646 and the adjacent uplink subframe (e.g SF2 and/or SF7) are omitted to extend the guard period (GP) portion 1644 to form the extended special subframe 1650 in Fig. 16A; 0096; the frame structure 1600 has a 10ms periodicity that includes an extended special subframe 1650 that extends over subframe1 and subframe2].

	wherein the forward link time segment and the guard time segment are dynamically allocated based at least in part upon a location of the UT relative to a beam coverage … [Liu: 0086; the nested frame structure dynamically varies between a non-extended special subframe, a first extended special subframe and a second extended special subframe as the UE moves between difference zones of an air cell ( e.g., Zone 0, Zone 1 and Zone 2 of FIGURE 23); 0111; the nested frame structure could dynamically change from applying an extended special subframe to applying a non-extended special subframe in co-ordination with a base station];

However, Liu in Murray-Ansari-Liu combination does not teach a beam coverage of the satellite.

Ren teaches:
wherein the forward link time segment and the guard time segment are dynamically allocated based at least in part upon a location of the UT relative to a beam coverage of the satellite [Ren: Sec. 3; in this adaptive change process of the beam subregion, both the central point and the coverage of the subregion will change, and the the change of the central point of the subregion will in turn affect the delay from the satellite to the center of the beam subregion, and then lead to a change in a physical superframe, and the change in the coverage of the subregion will also bring about a change in the maximum transmission delay difference in the region, consequently causing a change in the guard time slot in the uplink guard window].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Murray, Ansari, Liu, and Ren in order to increase capacity of an overall hybrid system comprising satellite and terrestrial communications capability [Ansari: 0007] and to support mobile broadband Internet access by improving spectral efficiency [Liu: 0004] and to ensure normal reception of data sent before and after frame switching [Ren: Sec. 3].

Regarding Claim 2 (Currently Amended),
In Murray-Ansari combination, Murray teaches that the configuration for TDD may be determined as a combination (e.g., based on both) of a special subframe configuration and a subframe configuration [Murray: 0051].  In the combination, Ansari teaches that the subregions 210 carrying data are in the initial part of the subframe (shown in Fig. 4B for low differential delays), while the subregions 210 that would otherwise overlap a downlink subframe DL2 are not used.  Data may be carried in subregions 210 in the latter part of the subframe (shown in FIG. 4C, for longer differential delays), while the other subregions 210 are not used [Ansari: 0064-65].

However, Murray-Ansari does not teach that the half-duplex frame further comprises a forward link subframe preceding the special subframe and a guard subframe succeeding the special subframe.

POSITA would have incorporated Liu’s extended special subframe in Murray’s combination of a special subframe configuration and a subframe configuration.

Liu teaches:
wherein the half-duplex frame further comprises a forward link subframe preceding the special subframe and the additional guard time segment succeeding the special subframe [Liu: Figs. 16A & 16B; 0097; the modified special subframe 1640 includes a downlink pilot time slot (DwPTS) portion 1642 and a gurad period (GP) portion 1644; an uplink pilot time slot (UpPTS) portion 1646 and the adjacent uplink subframe (e.g SF2 and/or SF7) are omitted to extend the guard period (GP) portion 1644 to form the extended special subframe 1650 in Fig. 16A; 0096; the frame structure 1600 has a 10ms periodicity that includes an extended special subframe 1650 that extends over subframe1 and subframe2; 0087; Fig. 12 is a conventional TD-LTE radio frame structure 1200, spanning 10ms and consists of ten 1ms subframes (SF0, …, SF9); various subframes may be configured as a downlink (D) subframe, an uplink (U) subframe or a special (S) subframe].
Note:
 In Fig. 16A, subframe 0 is for downlink (D) subframe, which precedes DwPTS portion 1642.  The extended GP portion 1644 follows DwPTS portion 1642.

It would have been obvious  for POSITA before the effective filing date of the invention to combine the teachings of Murray-Ansari and Liu in order to support mobile broadband Internet access by improving spectral efficiency [Liu: 0004].

Regarding Claim 3,
In Murray-Ansari combination, Murray teaches that the configuration for TDD may be determined as a combination (e.g., based on both) of a special subframe configuration and a subframe configuration [Murray: 0051].  In the combination, Ansari teaches that the subregions 210 carrying data are in the initial part of the subframe (shown in Fig. 4B for low differential delays), while the subregions 210 that would otherwise overlap a downlink subframe DL2 are not used.  Data may be carried in subregions 210 in the latter part of the subframe (shown in FIG. 4C, for longer differential delays), while the other subregions 210 are not used [Ansari: 0064-65].

However, Murray-Ansari does not teach that the forward link time duration in the half-duplex frame comprises adding the forward link time segment in the special subframe to the forward link subframe.

POSITA would have incorporated Liu’s extended special subframe in Murray’s combination of a special subframe configuration and a subframe configuration.

Liu teaches:
wherein determining the forward link time duration in the half-duplex frame comprises adding the forward link time segment in the special subframe to the forward link subframe [Liu: 0085; different uplink/downlink subframe configurations corresponding to different round-trip propagation delays are used to accommodate communication with each of the multiple zones; 0086; the nested frame structure becomes a dynamic frame structure; in one configuration, the nested frame structure dynamically varies between a non-extended special subframe, a first extended special subframe and a second extended special subframe as the UE moves between different zones of an air cell; 0090; table 1300 includes a special subframe configuration column 1332, a DwPTS column 1342, a GP column 1344 and a UpPTS column within a component length column 1336 (indicated in units of OFDM symbols); Figs. 16A & 16B; 0097; the modified special subframe 1640 includes a downlink pilot time slot (DwPTS) portion 1642 and a guard period (GP) portion 1644; an uplink pilot time slot (UpPTS) portion 1646 and the adjacent uplink subframe (e.g SF2 and/or SF7) are omitted to extend the guard period (GP) portion 1644 to form the extended special subframe 1650 in Fig. 16A; 0096; the frame structure 1600 has a 10ms periodicity that includes an extended special subframe 1650 that extends over subframe1 and subframe2].
Note:
 In Fig. 16A, subframe 0 is for downlink (D) subframe, which precedes DwPTS portion 1642.  

It would have been obvious  for POSITA before the effective filing date of the invention to combine the teachings of Murray-Ansari and Liu in order to support mobile broadband Internet access by improving spectral efficiency [Liu: 0004].

Regarding Claim 4 (Currently Amended),
In Murray-Ansari combination, Murray teaches that the configuration for TDD may be determined as a combination (e.g., based on both) of a special subframe configuration and a subframe configuration [Murray: 0051].  In the combination, Ansari teaches that the subregions 210 carrying data are in the initial part of the subframe (shown in Fig. 4B for low differential delays), while the subregions 210 that would otherwise overlap a downlink subframe DL2 are not used.  Data may be carried in subregions 210 in the latter part of the subframe (shown in FIG. 4C, for longer differential delays), while the other subregions 210 are not used [Ansari: 0064-65].

However, Murray-Ansari does not teach that the guard time duration in the half-duplex frame comprises adding the guard time segment in the special subframe to the guard subframe.

POSITA would have incorporated Liu’s extended special subframe in Murray’s combination of a special subframe configuration and a subframe configuration.

Liu teaches:
wherein determining the guard time duration in the half-duplex frame comprises adding the guard time segment in the special subframe to the additional guard time segment [Liu: 0085; different uplink/downlink subframe configurations corresponding to different round-trip propagation delays are used to accommodate communication with each of the multiple zones; 0086; the nested frame structure becomes a dynamic frame structure; in one configuration, the nested frame structure dynamically varies between a non-extended special subframe, a first extended special subframe and a second extended special subframe as the UE moves between different zones of an air cell; 0090; table 1300 includes a special subframe configuration column 1332, a DwPTS column 1342, a GP column 1344 and a UpPTS column within a component length column 1336 (indicated in units of OFDM symbols); Figs. 16A & 16B; 0097; the modified special subframe 1640 includes a downlink pilot time slot (DwPTS) portion 1642 and a guard period (GP) portion 1644; an uplink pilot time slot (UpPTS) portion 1646 and the adjacent uplink subframe (e.g SF2 and/or SF7) are omitted to extend the guard period (GP) portion 1644 to form the extended special subframe 1650 in Fig. 16A; 0096; the frame structure 1600 has a 10ms periodicity that includes an extended special subframe 1650 that extends over subframe1 and subframe2].

It would have been obvious  for POSITA before the effective filing date of the invention to combine the teachings of Murray-Ansari and Liu in order to support mobile broadband Internet access by improving spectral efficiency [Liu: 0004].

Regarding Claim 5,
wherein the method is performed by an adaptive special subframe (SSF) scheduler [Murray: 0051; the configuration for TDD may be determined as a combination (e.g., based on both) of a special subframe configuration and a subframe configuration; the special subframe configuration primarily determines the size of the GP, which in turn may determine the maximum range of the cell; 0033; 0055; the capacity available from two or more operators can be combined ("aggregated") in a train-mounted gateway, which is then used to feed Wi-Fi access points located throughout the train; 0017; at least one mobile gateway terminal being configured to communicate (and particularly thereby provide) a network service for one or more user mobile terminals on-board the vehicle; 0014; some TOCs have solved the coverage problem by using satellite broadband services (as shown in FIG. 3); 0002; installing Wi-Fi access points in each carriage, with the backhaul usually being provided either by an aggregation of available 3G connections from the existing cellular operators, or by satellite; 0169].
Note:
Vehicle based mobile terminal acts as a gateway according to TDD.

Regarding Claim 6,
wherein the adaptive SSF scheduler is in a gateway [Murray: 0051; the configuration for TDD may be determined as a combination (e.g., based on both) of a special subframe configuration and a subframe configuration; the special subframe configuration primarily determines the size of the GP, which in turn may determine the maximum range of the cell; 0033; 0055; the capacity available from two or more operators can be combined ("aggregated") in a train-mounted gateway, which is then used to feed Wi-Fi access points located throughout the train; 0017; at least one mobile gateway terminal being configured to communicate (and particularly thereby provide) a network service for one or more user mobile terminals on-board the vehicle; 0014; some TOCs have solved the coverage problem by using satellite broadband services (as shown in FIG. 3); 0002; installing Wi-Fi access points in each carriage, with the backhaul usually being provided either by an aggregation of available 3G connections from the existing cellular operators, or by satellite; 0169].

Regarding Claim 7 (Previously Presented),
Murray teaches that  0055; the capacity available from two or more operators can be combined ("aggregated") in a train-mounted gateway, which is then used to feed Wi-Fi access points located throughout the train [Murray: 0055].  Some TOCs have solved the coverage problem by using satellite broadband services (as shown in FIG. 3), with the backhaul usually being provided either by an aggregation of available 3G connections from the existing cellular operators, or by satellite [Murray: 00014; 0002].

However, Murray does not teach that the allocation of forward link time segment is performed by the ground station.

POSITA would have considered Ansari’s methods and systems for allocating resources to user terminals and earth stations in a manner conducive to the power and bandwidth characteristics of satellite channels and would have incorporated them in Murray’s capacity aggregation from a satellite in a train mounted gateway. 

Ansari teaches:
wherein the allocation of forward link time segment is performed by the ground station [Ansari: 0074; the appropriate guard times 210, 215 may be determined by the resource scheduler in the satellite/earth station in response to determining the propagation delay for a terminal, and may be transmitted to the terminal by the satellite/earth station].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Murray and Ansari in order to increase capacity of an overall hybrid system comprising satellite and terrestrial communications capability [Ansari: 0007].

Regarding Claim 8 (Previously Presented),
Murray teaches that some TOCs have solved the coverage problem by using satellite broadband services (as shown in FIG. 3) [Murray: 0014].

However, Murray does not teach that the satellite communication system includes a satellite that is a non-geosynchronous satellite.

Ansari teaches:
wherein the allocation of the forward link time segment is performed by a non-geosynchronous satellite [Ansari: non-geosynchronous == LEO or MEO; 0074; the appropriate guard times 210, 215 may be determined by the resource scheduler in the satellite/earth station in response to determining the propagation delay for a terminal, and may be transmitted to the terminal by the satellite/earth station; 0052; the first user terminal 20a is located within a cell 30 within a geographic footprint of a satellite 25, which may be a low-earth orbiting satellite (LEO), a medium-earth orbiting satellite (MEO), and/or a geostationary satellite].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Murray and Ansari in order to increase capacity of an overall hybrid system comprising satellite and terrestrial communications capability [Ansari: 0007].

Regarding claims 9, 13-15, which recite an apparatus having the same claim limitations as those in claims 1, 5-7, the same rationale of rejection as applied to claims 1, 5-7 is applicable.

Regarding claims 10-12, which recite an apparatus having the same claim limitations as those in claims 2-4, the same rationale of rejection as applied to claims 2-4 is applicable.

Regarding claim 16, which recites an apparatus having the same claim limitations as those in claim 8 above, the same rationale of rejection as presented in claim 8 is applicable.

Regarding claims 17, 21-23, which recite an apparatus having the same claim limitations as those in claims 1, 5-7, the same rationale of rejection as applied to claims 1, 5-7 is applicable.

Regarding claims 18-20, which recite an apparatus having the same claim limitations as those in claims 2-4, the same rationale of rejection as applied to claims 2-4 is applicable.

Regarding claim 24, which recites an apparatus having the same claim limitations as those in claim 8 above, the same rationale of rejection as presented in claim 8 is applicable.

Regarding claims 25 and 28-29, which recite a non-transitory computer readable medium having the same claim limitations as those in claims 1, 5-7, the same rationale of rejection as applied to claims 1, 5-7 is applicable.

Regarding claims 26-27, which recite a non-transitory computer readable medium having the same claim limitations as those in claims 2-4, the same rationale of rejection as applied to claims 2-4 is applicable.

Regarding claim 30, which recites a non-transitory computer readable medium having the same claim limitations as those in claim 8 above, the same rationale of rejection as presented in claim 8 is applicable.

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 17, and 25 on pages 8-10 of the Remarks section that the cited references (Murray, Ansari, and Liu) do not teach that the forward link time segment and the guard time segment are dynamically allocated based at least in part upon a location of the UT relative to a beam coverage of the satellite.
Examiner’s Response:
For purposes of brevity, please the rejection above where Liu and Ren in Murray-Ansari-Liu-Ren combination teach the limitation at issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468